Citation Nr: 0119097	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-13 751	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
service-connected conversion disorder, residuals of a closed 
head injury, prior to September 10, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



REMAND

The veteran served on active duty from July 1986 to January 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that awarded an increased disability 
rating, to 100 percent, for a service-connected conversion 
disorder, residuals of a closed head injury, effective from 
September 10, 1998.  The RO in St. Petersburg, Florida, 
currently has jurisdiction over the case.

Additional development is necessary in this case before a 
decision on the veteran's claim can be made.  The general 
rule for an award of increased compensation, as for 
allowances of other claims, is set out in 38 U.S.C.A. § 
5110(a) which provides that, unless otherwise specified, the 
effective date for a claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991); see also 38 C.F.R. 
§ 3.400(o)(1) (2000).  An exception to the general rule is 
specified in 38 U.S.C.A. § 5110(b)(2), which provides:

The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.

38 U.S.C.A. § 5110(b)(2) (West 1991) (emphasis added); see 
also 38 C.F.R. § 3.400(o)(2) (2000).  Accordingly, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that "evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).  It is also noted that treatment records can 
themselves be considered informal claims for increased 
rating.  See 38 C.F.R. § 3.157(b)(1) (2000).

Here, potentially relevant medical records have not been 
obtained by the RO.  For example, in support of his claim the 
veteran provided a written statement from Elaine Mateo, M.D. 
dated in March 1999.  Dr. Mateo noted the veteran's history 
of receiving outpatient care at VA clinics in Florida and 
Decatur, Georgia.  Also of record is an August 1991 "Medical 
Record - Discharge Instructions" indicating that the veteran 
may have received VA treatment at that time.  There is no 
indication that any attempt has been made to retrieve those 
documents.  Therefore, the RO should make arrangements to 
obtain these records on remand.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 C.F.R. § 3.157(b)(1) 
(2000) and the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(c)) (VCAA).

In a statement dated in February 2000, the appellant 
asserted, among other things, that prior decisions by VA were 
"wrongful," and that he was seeking a 100 percent 
evaluation "from the time [the veteran] was discharged from 
the Army . . . ."  It appears from this statement that the 
appellant may wish to pursue the issue of clear and 
unmistakable error (CUE) in prior VA rating decisions that 
assigned and confirmed a 10 percent evaluation for the 
veteran's service-connected disability.  See 38 U.S.C.A. 
§ 5109A (West Supp. 2000); 38 C.F.R. § 3.105(a) (2000).  It 
is not entirely clear that he wishes to do so, however.  This 
should be clarified on remand.  38 C.F.R. § 19.9 (2000).
 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. § 5103(a)).  The 
notice should include informing him of the 
need for the following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for a conversion disorder 
since 1989; and

b.  the names of any VA medical 
facilities (including, but not 
limited to, the VA Medical Center in 
Decatur, Georgia, and any VA 
facilities in Florida) at which the 
veteran received treatment or 
evaluation for a conversion disorder 
since 1989, and the approximate 
dates of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records for which he provides 
adequate identifying information, i.e., 
the VA Medical Center in Decatur, Georgia, 
and any VA facilities in Florida.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to 
be codified at 38 U.S.C. § 5103A(b)(2)). 

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Stegall v. West, 11 
Vet. App. 268 (1998).  Additionally, 
ensure that no other notification or 
development action, in 
addition to that directed above, is 
required by the VCAA.  If further action 
is required, undertake it before further 
adjudication of the claim.

5.  Clarify whether the appellant wishes 
to pursue the issue of CUE in prior VA 
rating decisions that assigned and 
confirmed a 10 percent evaluation for the 
veteran's service-connected disability.

6.  Then, re-adjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations, to include 38 C.F.R. 
§ 3.157 and, if applicable, 38 C.F.R. 
§ 3.105(a), and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remain denied, the 
veteran and his representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§ 3.157 and, if applicable, 38 C.F.R. 
§ 3.105(a).  An appropriate period of time 
should be allowed for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER 	
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).

